Citation Nr: 0120054	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  01-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Samaritan Memorial Hospital on 
November 16 and 17, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 letter by the VA 
Medical Center in Columbia, Missouri (VAMC) denying a claim 
of entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Samaritan Memorial Hospital in 
November 16 and 17, 1999.


REMAND

During the course of this appeal there was a substantial 
change in the law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  New statutory provisions include a 
requirement that VA make a reasonable effort to assist a 
claimant to obtain a medical opinion necessary to decide the 
claim.  Id.  Because the Board has determined that VCAA 
provisions redefining VA's duty to assist require additional 
RO action prior to Board review of the appellant's claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses, Board adjudication of this appeal at this 
time could be prejudicial to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The factual context of this appeal is as follows.  In August 
1986, VA granted compensation benefits for paraplegia of the 
lower extremities, evaluated as 100 percent disabling, bowel 
incontinence evaluated as 100 percent disabling and bladder 
incontinence evaluated as 60 percent disabling.  On November 
16 and 17, 1999, the veteran underwent private 
hospitalization at Samaritan Memorial Hospital for a urinary 
tract infection and a toe disorder.  Upon review of the 
medical records a VA physician determined that the private 
hospital care was not emergent and that VA medical facilities 
had been feasibly available.  The physician's statement does 
not include discussion addressing medical findings or other 
bases for his conclusion.  This appeal followed denial of the 
veteran's claim of entitlement to payment or reimbursement 
for the cost of his unauthorized private hospital care.

VA may assume the cost of a veteran's unauthorized, non-VA 
medical care only where the record shows each of the 
following:  that care was for a service-connected disability 
or for any disability of a veteran permanently and totally 
disabled by a service-connected disability; that care was for 
a medical emergency, and; that VA medical facilities were not 
feasibly available.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2000).  Whether there was a medical 
emergency and whether VA facilities were feasibly available 
are interrelated questions requiring consideration of the 
extent both of the medical urgency and the immediacy of 
available VA care.  Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  The claims file does not include a fully reasoned 
discussion of how the VAMC determined that the veteran's 
condition was not emergent, and that VA care was feasibly 
available at the time of the veteran's non-VA care.  
Therefore, the Board finds that the record is inadequate and 
the Board is constrained to remand this matter for further 
development.  See 38 C.F.R. § 19.9 (2000); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the appellant due process of law and full consideration of 
this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The RO shall obtain evidence 
confirming the mileage both from the 
veteran's residence to the Samaritan 
Memorial Hospital and from his residence 
to the VAMC.

3.  An appropriate VA medical expert 
physician shall review the claims file and 
provide a report explaining how medical 
evidence shows or does not show a medical 
emergency of such a nature that delay in 
medical treatment would have threatened 
the veteran's health in November 1999.  If 
there was an emergency, the report shall 
include an explanation of whether seeking 
VA medical care would have been 
reasonable, sound, wise or practicable, 
and whether VA would have refused care.

4.  The RO shall ensure full completion 
of all aforementioned development.

If RO readjudication continues to deny the veteran's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran and his representative with a reasonable 
time within which to respond.  The RO then should return the 
case to the Board for further review.  The purpose of this 
REMAND is to obtain additional development.  The Board 
intimates no opinion as to the merits of the case.  Although 
the veteran need not take further action until so notified by 
the RO, he may submit to the RO additional evidence and 
argument pertaining to this REMAND.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



